UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-5036



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEZMEND RASHAWN DOWEARY, a/k/a Hit,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-04-16)


Submitted:   March 10, 2006                 Decided:   March 30, 2006


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles R. Burke, Virginia Beach, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Darryl J. Mitchell, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dezmend Rashawn Doweary seeks to appeal his conviction

and sentence to 262 months in prison and five years of supervised

release after pleading guilty to conspiracy to distribute and

possess with intent to distribute one kilogram or more of heroin in

violation of 21 U.S.C. § 846 (2000).             Doweary seeks a remand to the

district court for resentencing to impose an alternative sentence

announced by the district court after Blakely v. Washington, 542

U.S. 296 (2004), and prior to United States v. Booker, 543 U.S. 220

(2005).     Because Doweary waived his appellate rights in his plea

agreement, we grant the Government’s motion to dismiss and deny

Doweary’s motion to remand.

            When   the    Government     seeks     to     enforce   a   waiver   of

appellate    rights,     and   there   is   no    claim    that   the   Government

breached the plea agreement, this court will enforce the waiver if

the record establishes the defendant knowingly and intelligently

agreed to waive the right to appeal, and the issue being appealed

is within the scope of the waiver.               United States v. Blick, 408

F.3d 162, 168-69 (4th Cir. 2005).                  “An appeal waiver is not

knowingly or voluntarily made if the district court fails to

specifically question the defendant concerning the waiver provision

of the plea agreement during the Rule 11 colloquy and the record

indicates that the defendant did not otherwise understand the full

significance of the waiver.”           United States v. Johnson, 410 F.3d


                                       - 2 -
137, 151 (4th Cir.), cert. denied, 126 S. Ct. 461 (2005) (internal

quotations and citations omitted).

            In his plea agreement, Doweary waived his right to appeal

his conviction and “any sentence within the maximum provided in the

statute of conviction (or the manner in which that sentence was

determined) on . . . any ground whatsoever.”                   The district court

specifically questioned Doweary concerning the appellate waiver at

his   guilty   plea    hearing,     and    he   reaffirmed        the    waiver    at

sentencing. Doweary does not assert that his sentence exceeded the

statutory    maximum   or    that   the     Government        breached    the     plea

agreement.      Rather,     he   argues    he   could    not    have    anticipated

announcement of the alternative sentence in the wake of Blakely,

and   his   waiver   was   therefore      unknowing     and    involuntary.        We

conclude this argument is foreclosed by our decisions in Blick, 408

F.3d at 170, and Johnson, 410 F.3d at 153.

            Accordingly, we grant the Government’s motion to dismiss

and deny Doweary’s motion to remand.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          DISMISSED




                                     - 3 -